     Case 5:19-cv-02344-JGB-KK Document 47 Filed 10/27/20 Page 1 of 4 Page ID #:274




1                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
2
3     UNITED STATES OF AMERICA,         )
                                        )
4             Plaintiff,                )               Case No. 5:19-cv-2344-JGB-KK
5                                       )
              v.                        )
6                                       )               ORDER AND JUDGMENT OF
7     RL TROVE, INC., JOSEPH A. RIOS, )                 PERMANENT INJUNCTION
      KENNETH PETROVICH, and            )               AGAINST KENNETH
8     JON D. SARVER,                    )               PETROVICH
9                                       )
              Defendants.               )
10    _________________________________ )
11
12          Pursuant to the parties’ Stipulation for Entry of Order and Judgment of
13    Permanent Injunction Against Kenneth Petrovich (ECF No. 45-1), and all matters
14    properly made part of the record:
15          IT IS HEREBY ORDERED, pursuant to 26 U.S.C. (“I.R.C.”) §§ 7402 and
16    7408, that Defendant Kenneth Petrovich, individually or doing business through
17    any entity, and any other person in active concert or participation with him, is
18    enjoined from directly or indirectly:
19                    (1)   making or furnishing or causing another person to make or
20          furnish a statement with respect to the allowability of any tax deduction or
21          credit, the excludability of any income, or the securing of any other tax
22          benefit, or otherwise providing tax advice, in exchange for compensation or
23          the promise of compensation;
24                    (2)   calculating, purporting to calculate, or offering to calculate the
25          value of a business’s self-created intangible assets for any other person or
26          entity;
27
28

                                                   1
     Case 5:19-cv-02344-JGB-KK Document 47 Filed 10/27/20 Page 2 of 4 Page ID #:275




1                   (3)   organizing, promoting, selling, marketing, advising, or
2           participating in any plan or arrangement concerning deductions for
3           amortization of self-created goodwill or other intangible assets;
4                   (4)   encouraging or advising others, or assisting others in
5           encouraging or advising others, to claim deductions for amortization of self-
6           created intangible assets in exchange for compensation or any promise of
7           compensation;
8                   (5)   preparing, or aiding or assisting in the preparation of, federal
9           tax returns or amended returns or other tax forms claiming deductions for
10          self-created intangible assets or similar deductions; and
11                  (6)   receiving money from any tax return preparation business or the
12          sale or promotion of any tax services, tax advice, or tax strategies to others.
13          IT IS FURTHER ORDERED that, pursuant to I.R.C. Sections 7402(a) and
14    7408, within thirty (30) days of entry this Order, Defendant Kenneth Petrovich
15    shall provide to counsel for the United States in this litigation a declaration, signed
16    by Defendant Kenneth Petrovich under penalty of perjury, that he has, to the best
17    of his firsthand knowledge, understanding, and belief:
18                  (1)   Produced to IRS Revenue Agent David Gordon any list(s) that
19          he had in his possession that identify all RL Trove customers who received
20
            tax advice, tax planning, or tax return preparation services since January 1,
21
            2012;
22
                    (2)   Identified to counsel for the United States in this action, in
23
24          writing, any RL Trove customer (including by name, and if known by

25          Petrovich, last known address, telephone, e-mail address, and relevant tax
26          year(s)) known to Petrovich who does not appear on Exhibit B to the Joint
27          26(f) Report in this action (ECF. No. 39-002);
28

                                                 2
     Case 5:19-cv-02344-JGB-KK Document 47 Filed 10/27/20 Page 3 of 4 Page ID #:276




1                    (3)   Identified to counsel for the United States in this action, in
2           writing, any person (including by name, and if known by Petrovich, last
3
            known address, telephone, e-mail address, and relevant tax year(s)) who has
4
            engaged him or he has referred to others, in exchange for compensation or
5
            promise of compensation, to provide tax advice or to enter into any tax
6
7           arrangement since January 1, 2017; and

8                    (4)   Received (by electronic mail) and understands the terms and
9           conditions in the Stipulation (ECF No. 45-1) and this final Order and
10          Judgment of Permanent Injunction entered by the Court, and Defendant
11          Petrovich read and understands the final Order and Judgment of Permanent
12
            Injunction.
13
            IT IS FURTHER ORDERED that the United States may engage in post-
14
      judgment discovery to ensure compliance with this Order of Permanent Injunction,
15
      including depositions, interrogatories, and requests for the production of
16
      documents as provided by the Federal Rules of Civil Procedure. Defendant
17
      Kenneth Petrovich has reserved all rights he has under the Federal Rules of Civil
18
      Procedure or any applicable legal authority to respond to or object to any post-
19
      judgment discovery request by the United States.
20
            IT IS FURTHER ORDERED that the United States and Kenneth
21
      Petrovich waive the entry of findings of fact and conclusions of law under Rules
22
      52 and 65 of the Federal Rules of Civil Procedure.
23
            IT IS FURTHER ORDERED that this Court retains jurisdiction over this
24
      action to enforce the permanent injunction and the terms and conditions of the
25
      Stipulation.
26
27
28

                                                  3
     Case 5:19-cv-02344-JGB-KK Document 47 Filed 10/27/20 Page 4 of 4 Page ID #:277




1           IT IS FURTHER ORDERED that the United States and Kenneth
2     Petrovich waive any and all rights to appeal from the judgment of permanent
3     injunction entered in this action.
4           IT IS FURTHER ORDERED that the United States’ claim for
5     disgorgement against Defendant Kenneth Petrovich set forth in its Complaint in
6     this action is hereby dismissed with prejudice.
7           IT IS SO ORDERED.
8
9     Signed this 27 day of October, 2020.
10
11                                     ______________________________
12                                     JESUS G. BERNAL
                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
